                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SHAVON WILLIAMS                                  : CIVIL ACTION
                                                  :
                        v.                        :
                                                  :
 ARAMARK CAMPUS LLC, et al.                       : NO. 18-5374



                                           ORDER


       AND NOW, this 11th day of March, 2020, upon consideration of Defendants Aramark

Campus LLC, Chris Ansardi, Levi Caster, Steve Mauz, and Ivette Torres’s (collectively, the

“Defendants”) “Motion to Partially Dismiss Plaintiff’s First Amended Complaint” (Docket No.

20), all documents filed in connection therewith, and the Oral Argument held on January 23, 2020,

and for the reasons stated in the accompanying Memorandum, IT IS HEREBY ORDERED that

the Motion is GRANTED in part and DENIED in part as follows:

       1. The Motion is GRANTED with respect to all claims asserted against Defendants

           Ansardi, Caster, Mauz, and Torres in Counts I-IV, and these claims are DISMISSED

           with prejudice.

       2. The Motion is GRANTED with respect to all claims asserted against Defendant Caster

           in Counts V-X of the Amended Complaint, and these claims are DISMISSED without

           prejudice.

       3. The Motion is GRANTED with respect to the hostile work environment claims

           asserted against Defendant Aramark in Counts II, III, V, and VIII and against

           Defendants Ansardi, Mauz, and Torres in Counts V and VIII, and these claims are

           DISMISSED without prejudice.
4. The Motion is GRANTED with respect to the retaliation claims asserted against

   Defendant Aramark in Counts II, IV, VI, and IX and Defendants Ansardi, Mauz, and

   Torres in Counts VI and IX based on the Early Dismissal from Work, New Uniform

   Rule, and Nitpicking allegations, and these claims are DISMISSED without prejudice.

5. The Motion is GRANTED with respect to the aiding and abetting claims asserted

   against Defendants Ansardi, Mauz, and Torres in Counts VII and X predicated on

   Aramark’s alleged creation of a hostile work environment which led to Plaintiff’s

   constructive discharge, and these claims are DISMISSED without prejudice.

6. The Motion is GRANTED with respect to the aiding and abetting claims asserted

   against Defendants Ansardi, Mauz, and Torres in Counts VII and X predicated on

   Aramark’s alleged retaliation related to the Early Dismissal from Work, New Uniform

   Rule, and Nitpicking allegations, and these claims are DISMISSED without prejudice.

7. The Motion is DENIED with respect to the discrimination claims asserted against

   Defendants Ansardi, Mauz, and Torres in Counts V, VI, VIII, and IX.

8. The Motion is DENIED with respect to the retaliation claims asserted against

   Defendants Ansardi, Mauz, and Torres in Counts V, VI, VIII, and IX to the extent these

   claims are based on allegations that Defendants denied Plaintiff’s requests for breaks.

9. The Motion is DENIED with respect to the aiding and abetting claims asserted against

   Defendants Ansardi, Mauz, and Torres in Counts VII and X predicated on Aramark’s

   alleged discrimination.

10. The Motion is DENIED with respect to the aiding and abetting claims asserted against

   Defendants Ansardi, Mauz, and Torres in Counts VII and X predicated on Aramark’s




                                        2
   alleged retaliation related to allegations that Defendants denied Plaintiff’s requests for

   breaks.

11. Plaintiff may file a second amended complaint that cures the deficiencies in the

   Plaintiff’s First Amended Complaint no later than March 25, 2020.

12. If Plaintiff does not file a second amended complaint, Defendants shall answer the First

   Amended Complaint no later than April 8, 2020.




                                              BY THE COURT:




                                              /s/ John R. Padova
                                              John R. Padova, J.




                                         3
